Citation Nr: 1825820	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy from August 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran's claim for service connection for right ear hearing loss was granted by the RO in a December 2015 rating decision. 


FINDINGS OF FACT

1.  A current left ear hearing loss disability for VA purposes is not shown at any time during this appeal.

2.  The preponderance of the competent and credible evidence weighs against a finding that the Veteran's tinnitus was incurred in service or manifested within one year of his separation from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify regarding the Veteran's claims has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examinations and opinions described the left ear hearing disability and tinnitus in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence

II. Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, in the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While tinnitus is not specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  However, tinnitus may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for tinnitus if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


Left Ear Hearing Loss

The Veteran asserts that he is entitled to service connection for hearing loss in his left ear.  See August 2013 Statement in Support of Claim.  He states that while in service he was on a small ship and his quarters were right under a "five inch gun."  He was in this compartment for "at least 100 times" when the gun went off which resulted in noise exposure.  See April 2014 Notice of Disagreement.  Moreover, he has been administered hearing aids for VA purposes, and contends that the issuance of these hearing aids demonstrate that he has a current hearing loss in his left ear for VA purposes.  Id.  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C. § 1154.  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left ear hearing loss disability.  A left ear hearing loss disability, for VA purposes, has not been present at any time during the pendency of the claim.  

The Veteran went in for an audiology consultation in December 2011.  The audiologist noted that the Veteran's left ear had "very good speech discrimination" and that the Veteran "essentially had normal peripheral hearing, which [was] inconsistent with" the Veteran's complaints.  See August 2013 CAPRI.

In August 2012, the Veteran underwent an audiogram which found that the Veteran had mild sensorineural hearing loss with excellent speech discrimination.  See August 2013 CAPRI.  Nevertheless, the Veteran was administered hearing aids in October 2012.  

VA audiological evaluations were conducted in October 2013 and November 2015.  Pure tone thresholds, in decibels, were as follows:

For the October 2013 examination:

HERTZ

500
1000
2000
3000
4000
Left
20
25
25
30
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

For the November 2015 examination:

HERTZ

500
1000
2000
3000
4000
Left
25
25
20
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

The Veteran has not presented any other audiological evidence to support a finding of a hearing loss disability for VA purposes.  

The Board has considered the Veteran's testimony and statements of hearing loss and the Board accepts his report of noise exposure in service.  However, although he is competent to describe symptoms, i.e. diminished hearing acuity, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value and assigns greater probative value to the findings of the VA audiological examinations in October 2013 and November 2015.  These examinations were prepared by skilled, neutral medical professionals and contains the requisite audiometric testing mandated by VA regulations.

Based on the foregoing, the Board must deny the claim for lack of a current disability.  There is no doubt to resolve.  38 U.S.C. § 5107 (b); Gilbert, supra.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Tinnitus 

The claims file establishes the Veteran's current disability of tinnitus, and the Board concedes the in-service noise exposure.  Therefore, this claims hinges upon whether the Veteran's tinnitus is attributable to his active duty service.  

The Veteran asserts that he has had ringing in his ears since his time in service.  See August 2013 Statement in Support of Claim.  Moreover, he contends that the ringing has become progressively worse over the years; and while the ringing is always present in his ear, its severity varies.  Id.  

The Veteran told a VA examiner in October 2013 that his tinnitus "comes and goes" and that his tinnitus had its onset 5 years before the examination.  This led the VA examiner to opine that the Veteran's tinnitus was less likely than not incurred in or caused by the Veteran's claimed in-service noise exposure.  See October 2013 VA examination.  The examiner reasoned that the Veteran's delayed onset of almost 30 years after service made it less likely than not that his current disability of tinnitus was related to his military service.  

The VA examiner in the Veteran's November 2015 examination also opined that it was less likely than not that the Veteran's tinnitus was related to his active duty service.  The examiner cited the Veteran's report of delayed onset in the October 2013 examination, the Veteran's exposure to occupational noise for 20 years after discharge, and the lack of medical research that shows the validity of a claim of delayed-onset of tinnitus following an incident of noise exposure, as all reasons why the Veteran's tinnitus was not attributable to service.  See November 2015 C&P Examination.  

The Board finds that the Veteran's tinnitus is not attributable to service.  As stated above, the Veteran contends that his exposure to loud noises in the military caused his tinnitus.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not shown to be competent to offer opinions on complex medical matters. 

Although the basic principle that exposure to loud noises can negatively affect ear ringing is within the common knowledge of lay persons, the evidence does not support a position that the Veteran's in-service noise exposure is related to his tinnitus.  Furthermore, whether the Veteran's noise exposure during active duty is related to his current tinnitus cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current tinnitus is not within the realm of knowledge of a non-expert given the reported onset of tinnitus several years after service.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's tinnitus is directly attributable to active service. 

Furthermore, the Board does not find the Veteran's statements about the onset of his symptoms during service credible.  Instead the evidence shows that the Veteran specifically noted that while he had worked in a noisy industry, he did not ever have noises in his ears.  See Service Treatment Records.  Moreover, at separation, no abnormalities were noted related to the Veteran's ears.  See July 1978 VA separation examination.  To the extent that the Veteran alleges he has had tinnitus since discharge, this allegation is undercut by the Veteran's statements to the examiner in October 2013 that the disorder had been present for five years.  

The Board is required to deny the Veteran's claim for entitlement to service connection for tinnitus because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied. 


Entitlement to service connection for tinnitus is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


